DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-83 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10699564. Claims 55-83 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15-17, 22-25, 27, 43-51 and 53-54 of U.S. Patent No. 10916127. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16870859 is rejected with the Non-Statutory Double Patenting with above US Patents because the above US Patents are mainly claimed a method and system to define multiple subzone associated with multiple zone and obtain the vehicle data corresponding to the location whether inside the zone/subzone or outside the zone/subzone and the instant application is also claimed a similar concept.  Therefore, .
Claims 55-83 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 13-14, 18-19, 22, 26-32, 34-43, 45 and 50-51 of copending Application No. 16448657 (reference application).  Claims 55-83 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15, 17-18, 22-25, 29-35, 37-46, 48 and 53-54 of copending Application No. 16448694 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16870859 is rejected with the Non-Statutory Double Patenting with above co-pending applications because the above co-pending applications are mainly claimed a method and system to define multiple subzone associated with multiple zone and obtain the vehicle data corresponding to the location whether inside the zone/subzone or outside the zone/subzone and the instant application is also claimed a similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above co-pending applications to reject the instant application. Please see the non-statutory table 2 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Non-Statutory Double Patenting table 1:
Instant application No. 16870859
US Patent No. 10699564
US Patent No. 10916127
55. (New) A method for defining a classifier for determining a geographic location of a portion of an intersection, the method comprising: defining a plurality of zones, each thereof comprising a corresponding sample intersection and each comprising a plurality of contiguous subzones; for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on a subset of vehicle data indicative of vehicle operating conditions for a plurality of corresponding 


43. An intelligent telematics system comprising a plurality of onboard-vehicle monitoring devices, a first datastore, a processing resource and a network interface configured to communicatively couple the plurality of onboard-vehicle monitoring devices 




5. The method of claim 1, wherein defining a plurality of zones comprises defining each of the plurality of contiguous subzones of each zone of the plurality of zones by latitude and longitude pairs.
15. The intelligent telematics system of claim 1 wherein each second contiguous subzone of the plurality of second contiguous subzones is defined by latitude and longitude pairs.
58. (New) The method of claim 56 wherein 






6. The method of claim 1, wherein generating a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF.
22. The intelligent telematics system of claim 1 wherein the vehicle operating conditions comprise at least one of position, speed, and ignition state of a vehicle, wherein the ignition state indicates a state of one of ON or OFF.
61. (New) The method of claim 55 wherein 



  8. The method of claim 1, wherein generating a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of a location within the plurality of zones.
24. The intelligent telematics system of claim 1 wherein the subset of raw vehicle data comprises raw vehicle data corresponding to a location within the plurality of zones.
63. (New) The method of claim 55 wherein generating a plurality of features based on a subset  



10. The method of claim 1, wherein generating the plurality of features includes generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone.
27. The intelligent telematics system of claim 1 further configured to generate vehicle data wherein the vehicle data includes the subset of raw vehicle data or the subset of raw vehicle data and data interpolated therefrom.
65. (New) The method of claim 64 wherein generating subzone-related features comprises 







13. The method of claim 12, wherein generating the subzone-related features are selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
46. The intelligent telematics system of claim 45 further configured to select the subzone-related features from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
68. (New) The method of claim 66 wherein generating the plurality of 






16. The method of claim 10, wherein generating the plurality of features includes generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features.
49. The intelligent telematics system of claim 43 wherein the intelligent telematics system configured to generate a plurality of features for each of the plurality of second contiguous subzones based on a subset of raw vehicle data comprises the intelligent telematics system configured to generate zone-related features from a fourth subset of vehicle data corresponding to a position within a corresponding zone or from a portion of 




  18. The method of claim 16, wherein generating zone-related features comprises generating zone-related features from the third subset of vehicle data instances corresponding to a position within a zone and are selected from a group of: zone total number of visits and zone total number of unique visits.
50. The intelligent telematics system of claim 49 further configured to select the zone-related features from the group of: zone minimum ignition off, zone maximum ignition off, zone average vehicle speed, zone maximum vehicle speed, zone minimum vehicle speed, zone average number of unique visits/day, zone minimum number of unique visits/day, zone maximum number of unique visits/day, zone 

19. The method of claim 16, wherein generating the plurality of features includes generating subzone-zone-related features from a relationship of a portion of the plurality of subzone-related features to a portion of the zone-related features.
53. The intelligent telematics system of claim 49 wherein the intelligent telematics system configured to generate a plurality of features for each of the plurality of second contiguous subzones based on a subset of raw vehicle data comprises the intelligent telematics system configured to generate subzone-zone-related features from a relationship of a portion of the plurality of corresponding subzone-related features to a 




21. The method according to claim 1, further comprising, for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data.

76. (New) A method according to claim 55 further comprising, for each contiguous subzone of a plurality of contiguous subzones of the plurality of zones, obtaining spatial 


77. (New) The method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a distance between the subzone and a centre point of a corresponding zone.
22. The method of claim 21, wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between a centre point of the subzone and a centre point of the corresponding zone.

78. (New) The method of claim 75 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between a centre point of the subzone 


79. (New) The method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a number of adjacent subzones to a subzone.
27. The method of claim 25, wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a number of adjacent subzones to a subzone.

80. (New) The method of claim 79 wherein obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash.
  28. The method of claim 27, wherein obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash.

81. (New) The method of claim 55 comprising, for two or more zones of the plurality of zones having 


82. (New) The method of claim 75 wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of adjacent subzones to a subzone having vehicle data corresponding to a location therein.
23. The method of claim 21, wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of adjacent subzones to a subzone having vehicle data corresponding to a location therein.

83. (New) The method of claim 75 wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash 




Non-Statutory Double Patenting table 2:

Instant application No. 16870859
Copending application No. 16448657
Copending application No. 16448694
55. (New) A method for defining a classifier for determining a geographic location of a portion of an intersection, the method comprising: defining a plurality of zones, each thereof comprising a corresponding sample intersection and each comprising a plurality of contiguous subzones; for each of the plurality of contiguous subzones of each zone of the plurality 

configured to communicatively couple define select generate generate define configured to classify 


the traffic analytics system configured to define the traffic analytics system configured to: 7492685.1Application No.: 16/448,6945 Docket No.: G0885.70019US00 Amendment datedFirst Preliminary Amendment obtain indicative of a location of a reference point proximate the corresponding sample vehicle way; define that encompasses partition




13. (Original) The method of claim 7 wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system.  

17. (Currently Amended) The traffic analytics system of claim 11 wherein the traffic analytics system configured to partition the traffic analytics system configured to subdivide 
59. (New) The method of claim 58 wherein subdividing the reference area into contiguous 


the traffic analytics system configured to subdivide the traffic analytics system configured to subdivide 


the traffic analytics system configured to generate the traffic analytics system configured to generate wherein the ignition state indicates 

that the are logged.
the traffic analytics system configured to generate the vehicle data comprises the traffic analytics system configured to generate that the vehicle operating conditions are [[is]] logged.

26. (Currently Amended) The method of claim 23 wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone.
24. (Original) The traffic analytics system of claim 2 wherein the vehicle data comprises raw vehicle data corresponding to a location within the plurality of zones.
63. (New) The method of claim 55 wherein generating a plurality of  



26. (Currently Amended) The method of claim 23 wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone.
29. (Currently amended) The traffic analytics system of claim 2 wherein the traffic analytics system configured to generate the traffic analytics 7492685.1Application No.: 16/448,6948 Docket No.: G0885.70019US00 Amendment dated First Preliminary Amendment system configured to generate 



the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate 


the traffic analytics system configured to generate the traffic analytics system configured to generate the traffic analytics system configured to generate 

35. (Original) The method of claim 32 wherein generating zone-related features comprises generating zone-related features from the third subset of vehicle data instances corresponding to a position within a zone and are selected from the group of: zone total number of visits and zone total number of unique visits.
38. (Currently amended) The traffic analytics system of claim 35 wherein the traffic analytics system configured to generate the traffic analytics system configured to generate 

36. (Original) The method of claim 32 wherein generating the plurality of features comprises generating subzone-zone-related features from a relationship of a portion of the plurality of subzone- related features to a portion of the zone-related features.
39. (Currently amended) The traffic analytics system of claim 35 wherein the traffic analytics system configured to generate comprises the traffic analytics system configured to generate 


the traffic analytics system configured to generate the the traffic analytics system configured to generate the 

38. (Original) A method according to claim 1 comprising, for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data.
41. (Currently amended) The traffic analytics system of claim 2 [[is]] further configured to [[for]], for each first contiguous subzone of the plurality of first contiguous subzones of the plurality of zones, obtain generate 

39. (Original) A method according to claim 1 comprising, for each contiguous subzone of a plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to the plurality of subzones and generating at least one feature from the spatial relationship data.
42. (Currently amended) The traffic analytics system of claim 2 [[is]] further configured to [[for]], for each first contiguous subzone of the plurality of first contiguous subzones of each of the plurality of zones, obtain generate 
77. (New) The method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a distance between the 



41. (Original) The method of claim 39 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between a centre point of the subzone and a centre point of the corresponding zone.
44. (Original) The traffic analytics system of claim 43 wherein the spatial relationship data is indicative of the distance between a centre point of the first contiguous subzone and the centre point of the corresponding zone.
79. (New) The method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a number of adjacent subzones to a subzone.
42. (Original) The method of claim 39 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone.
45. (Original) The traffic analytics system of claim 44 wherein the spatial relationship data is indicative of the number of adjacent first contiguous subzones of the plurality of first contiguous subzones to the first contiguous subzone.

43. (Original) The method of claim 42 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash.
46. (Original) The traffic analytics system of claim 45 wherein the number of adjacent first contiguous subzones of the plurality of first contiguous subzones to the first contiguous subzone is the number of neighbours of a Geohash.
81. (New) The method of claim 55 comprising, for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones.
45. (Original) The method of claim 1 further comprising, for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones.
48. (Currently amended) The traffic analytics system of claim 2 [[is]] further configured to [[for]], for two or more zones of the plurality of zones having one or more common first contiguous subzones, associate 

50. (Original) The method of claim 39 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone having vehicle data corresponding to a location therein.
53. (Original) The traffic analytics system of claim 42 wherein the spatial relationship data is indicative of the number of adjacent first contiguous subzones to a subzone having vehicle data corresponding to a location therein.
83. (New) The method of claim 75 wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash having vehicle data corresponding to a location therein.
51. (Original) The method of claim 39 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash having vehicle data corresponding to a location therein.
54. (Original) The traffic analytics system of claim 42 wherein the spatial relationship data is indicative of the number of neighbours of a Geohash having vehicle data corresponding to a location therein.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57, 60-66, 68, 70 and 73-83 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20200073381 in view of Sverrisson US 20100033338.
Regarding claim 55, Wang et al. teach A method for defining a classifier for determining a geographic location of a portion of an intersection, the method comprising: defining a plurality of zones, each thereof comprising a corresponding sample intersection and each comprising a plurality of contiguous subzones (Wang et al. US 20200073381 abstract; paragraph [0036];[0039];[0053]-[0055]; [0058]-[0059]; [0070]-[0075]; figures 1-6; For example, based on the position of the vehicle 412 on the road 402, the movement of the vehicle 412 to the left, and/or a planned right-turn maneuver at the intersection 408, a maneuver environment of the vehicle 412 may be determined to include an area 430. The area 430 may include sub-areas 430A, 430B, 430C. The sub-area 430A may cover a portion of the road 402 in front of the vehicle 412 and a portion of the intersection 408. The sub-area 430B may cover a portion of the road 406 above the intersection 408. The sub-area 430C may cover a portion of the intersection 408, a portion of the road 404 to the left of the intersection 408, and a portion of the road 406 below the intersection 408 (par. 72).); for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on a subset of vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles, the vehicle data including a subset of raw vehicle data or a subset of raw vehicle data and data interpolated therefrom (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039];[0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; In various embodiments, the relevance engine 114 may be configured to determine relevant sensor information for a vehicle based on the set of sensor information, a position of the vehicle, and/or other information. Relevant sensor information may include a subset of the set of sensor information. Relevant sensor information may refer to one or more portions of the set of sensor information that has significance in determining navigation for the vehicle. The relevant sensor information may characterize positions of objects in a maneuver environment of the vehicle. The relevant sensor information may be determined based on identification/extraction of the portion(s) of the set of sensor information that characterizes the maneuver environment of the vehicle. For example, the relevant sensor engine 114 may determine the relevant sensor information for a vehicle to be the portion(s) of the set of sensor information that characterizes the positions and/or movements of objects within the maneuver environment of the vehicle (par. 55). Relevant sensor information for one or more of the vehicles 212, 214, 216 may be determined based on the gathered sensor information and the positions of the vehicle(s) 212, 214, 216. The movement of the vehicle(s) may also be taken into account when determining the relevant sensor information. The relevant sensor information for the vehicle(s) 212, 214, 216 may characterize positions of objects in maneuver environment(s) of the vehicle(s) 212, 214, 216. Desired navigation(s) of one or more of the vehicles 212, 214, 216 may be determined based on the relevant sensor information, and one or more instructions may be provided to the vehicle(s) 212, 214, 216 based on the desired navigation(s) of the vehicle(s) 212, 214, 216 (par. 65).).
Wang et al. do not explicitly teach for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features to form training data; and using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of an intersection and not a portion of an intersection.
Sverrisson teaches for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features to form training data (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0059]-[0063]; [0091]-[0093]; figures 1-5; Another embodiment is a model zone/subzone data structure stored on a computer-readable medium. The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones. The model subzones associated with the model zones may be respective portions of the geometric figures at those model zones (par. 15).  The boundary crossing event detection system may furthermore contain position sensing means for sensing current position. The boundary crossing event detection system may furthermore comprise position comparison means for determining when the sensed position is within model zones and model subzones (par. 19).  Aspects of the present invention include a system and a method for detecting a boundary crossing event in real -time. For example, boundary crossing event detection may be carried out with use of a position sensing system while traveling in a vehicle. In accordance with one aspect of the present invention, model zones and model subzones are created that simplify calculations for determining presence within and transition between geographical regions in the vicinity of a geographical border. Data containing information defining such model zones and model subzones is referred to herein as model zone data and model subzone data. In accordance with another aspect of the present invention, model zone data and model subzone data may be employed to determine where and/or when a boundary crossing event has occurred (par. 27).); and using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of an intersection and not a (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0059]-[0063]; [0091]-[0093]; figures 1-5; Another embodiment is a model zone/subzone data structure stored on a computer-readable medium. The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones. The model subzones associated with the model zones may be respective portions of the geometric figures at those model zones (par. 15).  In accordance with another aspect of this invention, data structures and/or instructions for carrying out boundary crossing event determination may be stored on a computer-readable and/or machine-accessible medium, or may be embodied in a propagated signal and/or carrier wave. For example, one embodiment of this invention may be a computer-readable medium having stored thereon a data structure modeling a geographical region in the vicinity of an intersection of a path with a boundary, the data structure containing data representing a square model zone, and data associated with the square model zone and representing a model boundary and/or trapezoidal subzones (par. 93).).  
It would have been obviously to one of ordinary skill in the art before the effective of the filing date of the claim invention to combine Wang et al. and Sverrisson by comprising the teaching of Sverrisson into the method of Wang et al..  The motivation to combine these arts to provide a data structure modeling a geographical region in the vicinity of an intersection and crossing point, boundary for the model zone and multiple Sverrisson reference into Wang et al. reference for user can be easily determine the region in the proximity to the intersection so the user can be more precaution.
Regarding claim 56, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein defining a plurality of zones comprises, for at least one zone: obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample intersection; defining a reference area relative to the location of the reference point for encompassing the corresponding sample intersection; and partitioning the reference area into the plurality of contiguous subzones (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0059]-[0064]; [0087]-[0088]; [0091]-[0093]; figures 1-5; FIG. 4 shows the geographical area around a location at which a road or other such path 105 intersects a geographical boundary 130. The boundary crossing point 117 is the point at which the path 105 intersects or crosses the geographical boundary 130 (par. 51). In the example shown in FIG. 4, the perpendicular construction point 127 is located on the path 105, it being convenient to employ a perpendicular construction point 127 that is on the path 105 when choosing a perpendicular construction point 127 that is relatively close to the border crossing point 117 in a situation where the path 105 is relatively straight (par. 87).).  
Regarding claim 57, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein defining a plurality of zones comprises defining each of the plurality of contiguous subzones of each zone of the plurality of zones by latitude and longitude pairs (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47).).  
Regarding claim 60, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein generating a plurality of features based on a subset of vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises generating a plurality of features based on a subset of vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47). The relevant sensor information for the vehicle may be determined based on a movement of the vehicle. That is, both the position and the movement of the vehicle may be used to determine the relevant sensor information for the vehicle. For example, the current position of the vehicle, the direction in which the vehicle is traveling, the velocity of the vehicle, and/or the acceleration of the vehicle may be used to determine the boundary/shape of the maneuver environment of the vehicle. For instance, based on the vehicle travelling on a straight road, the maneuver environment of the vehicle may be determine to include areas within a rectangular shape in front of the vehicle. The length of the rectangular shape may change based on the speed of the vehicle. For instance, the length of the rectangular shape may be longer for a fast moving vehicle and shorter for a slow moving vehicle (par. 58).).  
Regarding claim 61, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein generating a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of a date and time vehicle operating conditions is logged (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; Although arrows between blocks in the flowchart of FIG. 3 suggest creation of model zone data as occurring in series with creation of model subzone data, this is merely for convenience of description, it being possible in some embodiments for model zone data and model subzone data to be created in an order other than that shown in FIG. 3, and it being possible in some embodiments for model zone data creation and/or access to be separable from model subzone data creation and/or access. For example, all model zone data of interest and all model subzone data of interest might be created and stored in advance locally in an onboard computer or handheld device, for example, or might be made available via network in real -time as needed to carry out boundary crossing event determination in accordance with the flowchart of FIG. 5……..One skilled in the art will appreciate that the present invention can be applied to embodiments in which model zone data and/or model subzone data is created in advance or is created in real -time, to embodiments in which such data is stored locally or is stored on a network server, and to embodiments in which such data is retrieved in advance or is retrieved in real –time (par. 85).).  
Regarding claim 62, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein generating a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of a location within the plurality of zones (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47). The relevant sensor information for the vehicle may be determined based on a movement of the vehicle. That is, both the position and the movement of the vehicle may be used to determine the relevant sensor information for the vehicle. For example, the current position of the vehicle, the direction in which the vehicle is traveling, the velocity of the vehicle, and/or the acceleration of the vehicle may be used to determine the boundary/shape of the maneuver environment of the vehicle. For instance, based on the vehicle travelling on a straight road, the maneuver environment of the vehicle may be determine to include areas within a rectangular shape in front of the vehicle. The length of the rectangular shape may change based on the speed of the vehicle. For instance, the length of the rectangular shape may be longer for a fast moving vehicle and shorter for a slow moving vehicle (par. 58).).  
Regarding claim 63, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein generating a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of a position within at least one traffic zone encompassing at least one zone of the plurality of zones (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47). The relevant sensor information for the vehicle may be determined based on a movement of the vehicle. That is, both the position and the movement of the vehicle may be used to determine the relevant sensor information for the vehicle. For example, the current position of the vehicle, the direction in which the vehicle is traveling, the velocity of the vehicle, and/or the acceleration of the vehicle may be used to determine the boundary/shape of the maneuver environment of the vehicle. For instance, based on the vehicle travelling on a straight road, the maneuver environment of the vehicle may be determine to include areas within a rectangular shape in front of the vehicle. The length of the rectangular shape may change based on the speed of the vehicle. For instance, the length of the rectangular shape may be longer for a fast moving vehicle and shorter for a slow moving vehicle (par. 58). The roads 402, 404 may individually include two lanes. The traffic on the roads 402, 404 may be traveling opposite of each other. The road 406 may include a one -way road. The roads 402, 404 and the road 406 may intersect at an intersection 408. A vehicle 412 may be on the right lane of the road 402. A vehicle 414 may be on the left lane of the road 402. A vehicle 416 may be on a right lane of the road 404 (par. 70). Different sensor information may be generated based on sensors of the vehicles 412, 414, 416 and/or the fixed sensor 418. Relevant sensor information for one or more of the vehicles 412, 414, 416 may be determined from the different sensor information. The relevant sensor information may characterize positions of objects in maneuver environment(s) of the vehicle(s) 412, 414, 416…….A maneuver environment of the vehicle may include those portions of the vehicle surrounding in which one or more objects (e.g., other vehicles, persons, animals, traffic light) that may affect vehicle navigation may be located (par. 71).)
Regarding claim 64, the combination of Wang et al. and Sverrisson disclose the method of claim 55 wherein generating the plurality of features includes generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47). The relevant sensor information for the vehicle may be determined based on a movement of the vehicle. That is, both the position and the movement of the vehicle may be used to determine the relevant sensor information for the vehicle. For example, the current position of the vehicle, the direction in which the vehicle is traveling, the velocity of the vehicle, and/or the acceleration of the vehicle may be used to determine the boundary/shape of the maneuver environment of the vehicle. For instance, based on the vehicle travelling on a straight road, the maneuver environment of the vehicle may be determine to include areas within a rectangular shape in front of the vehicle. The length of the rectangular shape may change based on the speed of the vehicle. For instance, the length of the rectangular shape may be longer for a fast moving vehicle and shorter for a slow moving vehicle (par. 58). The roads 402, 404 may individually include two lanes. The traffic on the roads 402, 404 may be traveling opposite of each other. The road 406 may include a one -way road. The roads 402, 404 and the road 406 may intersect at an intersection 408. A vehicle 412 may be on the right lane of the road 402. A vehicle 414 may be on the left lane of the road 402. A vehicle 416 may be on a right lane of the road 404 (par. 70).).  
Regarding claim 65, the combination of Wang et al. and Sverrisson disclose the method of claim 64 wherein generating subzone-related features comprises generating subzone-related features selected from the group of: minimum vehicle speed, maximum vehicle speed, average vehicle speed, median vehicle speed, standard deviation of vehicle speed, minimum ignition, maximum ignition, total number of ignitions on, total number of ignitions off, average number of ignitions, ignition ratio, minimum number of vehicle visits/day, maximum number of vehicle visits/day, average number of vehicle visits/day, median number of vehicle visits/day, standard deviation of number of vehicle visits/day, minimum unique number of vehicle visits/day, maximum unique number of vehicle visits/day, median unique number of vehicle visits/day, standard deviation of unique number of vehicle visits/day, average unique number of vehicle visits/day, total number of vehicle visits, total number of unique vehicle visits, and average number of visits/vehicle (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The geometric figure may be a square at least length L on a side, L being given by L=2*N*T.sub.0*V.sub.max, where N=2, T.sub.0 is a time interval between successive position sensing events as determined by a slow sampling rate in effect at a time when the sensed current position is determined not to be within the geometric figure, and V.sub.max is a maximum posted speed on a road along which a vehicle would travel in crossing the boundary crossing point (par. 12). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55).).  
Regarding claim 66, the combination of Wang et al. and Sverrisson disclose the method of claim 64 wherein generating the plurality of features includes generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The geometric figure may be a square at least length L on a side, L being given by L=2*N*T.sub.0*V.sub.max, where N=2, T.sub.0 is a time interval between successive position sensing events as determined by a slow sampling rate in effect at a time when the sensed current position is determined not to be within the geometric figure, and V.sub.max is a maximum posted speed on a road along which a vehicle would travel in crossing the boundary crossing point (par. 12). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55).).  
Regarding claim 68, the combination of Wang et al. and Sverrisson disclose the method of claim 66 wherein generating the plurality of features includes generating subzone-related features from the first subset of vehicle data and the second subset of vehicle data further including vehicle data for a same vehicle temporally preceding and subsequent thereto (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The geometric figure may be a square at least length L on a side, L being given by L=2*N*T.sub.0*V.sub.max, where N=2, T.sub.0 is a time interval between successive position sensing events as determined by a slow sampling rate in effect at a time when the sensed current position is determined not to be within the geometric figure, and V.sub.max is a maximum posted speed on a road along which a vehicle would travel in crossing the boundary crossing point (par. 12). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55).).  
Regarding claim 70, the combination of Wang et al. and Sverrisson disclose the method of claim 64 wherein generating the plurality of features includes generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; Another embodiment is a computer-readable medium having stored thereon computer-executable instructions for configuring a processor to sense current position. The instructions may furthermore be for configuring a processor to compare the sensed current position to model zone data to determine presence within a geometric figure constructed around a boundary crossing point. The instructions may furthermore be for configuring a processor to compare the sensed current position to model subzone data to determine presence within a first portion of the geometric figure. The instructions may furthermore be for configuring a processor to compare the sensed current position to model subzone data to determine presence within a second portion of the geometric figure. The instructions may furthermore be for configuring a processor to detect a boundary crossing event as a result of movement from the first portion of the geometric figure to the second portion of the geometric figure. The instructions may furthermore be for configuring a processor to vary the sampling rate at which the sensing of current position is carried out in correspondence to whether the sensed current position is determined to be within the geometric figure (par. 17).).  
Regarding claim 73, the combination of Wang et al. and Sverrisson disclose the method of claim 70 wherein generating the plurality of features includes generating subzone-zone-related features from a relationship of a portion of the plurality of subzone-related features to a portion of the zone-related features (Wang et al. US 20200073381 abstract; paragraph [0036];[0038]-[0039]; [0047]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; [0070]-[0075]; figures 1-6; The first sensor information may characterize an absolute position (e.g., global position, a combination of latitude, longitude, and/or altitude) of an object in an environment of the first sensor while the second sensor information may characterize a relative position (e.g., distance, angle, orientation) of an object in an environment of the second sensor with respect to the second sensor and an absolute position of the second sensor (par. 47). The relevant sensor information for the vehicle may be determined based on a movement of the vehicle. That is, both the position and the movement of the vehicle may be used to determine the relevant sensor information for the vehicle. For example, the current position of the vehicle, the direction in which the vehicle is traveling, the velocity of the vehicle, and/or the acceleration of the vehicle may be used to determine the boundary/shape of the maneuver environment of the vehicle. For instance, based on the vehicle travelling on a straight road, the maneuver environment of the vehicle may be determine to include areas within a rectangular shape in front of the vehicle. The length of the rectangular shape may change based on the speed of the vehicle. For instance, the length of the rectangular shape may be longer for a fast moving vehicle and shorter for a slow moving vehicle (par. 58). The roads 402, 404 may individually include two lanes. The traffic on the roads 402, 404 may be traveling opposite of each other. The road 406 may include a one -way road. The roads 402, 404 and the road 406 may intersect at an intersection 408. A vehicle 412 may be on the right lane of the road 402. A vehicle 414 may be on the left lane of the road 402. A vehicle 416 may be on a right lane of the road 404 (par. 70).).  
Regarding claim 74, the combination of Wang et al. and Sverrisson disclose the method of claim 73 wherein generating subzone-zone-related features comprises generating subzone-zone-related features selected from the group of: minimum vehicle speed ratio, average vehicle speed ratio, maximum vehicle speed ratio, minimum ignition off ratio, maximum ignition off ratio, maximum dwell time ratio, minimum dwell time ratio, average median dwell time ratio, average dwell time ratio, minimum time to park ratio, average time to park ratio, maximum time to park ratio, minimum number of unique vehicle visits ratio, maximum number of unique vehicle visits ratio, average number of unique vehicle visits ratio, total number of vehicle unique visits ratio, minimum unique number of vehicle visits/day ratio, maximum unique number of vehicle visits/day 8417101.1Application No.: 16/870,8596 Docket No.: G0885.70020US01 Amendment dated July 30, 2020 Third Preliminary Amendment ratio, average unique number of vehicle visits/day ratio, total unique number of vehicle visits/day ratio, average median unique number of vehicle visits/day ratio, minimum total number of vehicle visits ratio, maximum total number of vehicle visits ratio, average total number of vehicle visits ratio, and total number of vehicle visits ratio (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The geometric figure may be a square at least length L on a side, L being given by L=2*N*T.sub.0*V.sub.max, where N=2, T.sub.0 is a time interval between successive position sensing events as determined by a slow sampling rate in effect at a time when the sensed current position is determined not to be within the geometric figure, and V.sub.max is a maximum posted speed on a road along which a vehicle would travel in crossing the boundary crossing point (par. 12). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55).).  
Regarding claim 75, the combination of Wang et al. and Sverrisson disclose A method according to claim 55 further comprising, for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The flowchart of FIG. 3 depicts looped flow in which model zone data and model subzone data (here, coordinates representing rectangular model zones and associated model boundaries and/or trapezoidal model subzones), are calculated for each possible location at which a path crosses a boundary. If a path crosses a boundary at more than one location, the procedure in the flowchart of FIG. 3 can be carried out for each location at which the path crosses the boundary. If more than one path crosses a boundary, the procedure in the flowchart of FIG. 3 can be carried out for each path that crosses the boundary. If there is more than one boundary, the procedure in the flowchart of FIG. 3 can be carried out for each boundary. The procedure in the flowchart of FIG. 3 can thus be carried out for each possible location at which a path crosses a boundary. Of course, if it is known that only certain locations or only certain paths or only certain boundaries are of interest, for example because boundary crossing events are unlikely to occur at other than these locations or paths or boundaries, it will be possible to conserve resources by limiting application of the procedure in the flowchart of FIG. 3 to only those locations that are of interest (par. 62).).  
Regarding claim 76, the combination of Wang et al. and Sverrisson disclose A method according to claim 55 further comprising, for each contiguous subzone of a plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to the plurality of subzones and generating at least one feature from the spatial relationship data (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0059]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The flowchart of FIG. 3 depicts looped flow in which model zone data and model subzone data (here, coordinates representing rectangular model zones and associated model boundaries and/or trapezoidal model subzones), are calculated for each possible location at which a path crosses a boundary. If a path crosses a boundary at more than one location, the procedure in the flowchart of FIG. 3 can be carried out for each location at which the path crosses the boundary. If more than one path crosses a boundary, the procedure in the flowchart of FIG. 3 can be carried out for each path that crosses the boundary. If there is more than one boundary, the procedure in the flowchart of FIG. 3 can be carried out for each boundary. The procedure in the flowchart of FIG. 3 can thus be carried out for each possible location at which a path crosses a boundary. Of course, if it is known that only certain locations or only certain paths or only certain boundaries are of interest, for example because boundary crossing events are unlikely to occur at other than these locations or paths or boundaries, it will be possible to conserve resources by limiting application of the procedure in the flowchart of FIG. 3 to only those locations that are of interest (par. 62).).  
Regarding claim 77, the combination of Wang et al. and Sverrisson disclose the method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a distance between the subzone and a centre point of a corresponding zone (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0058]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The model zone 150 is a geometric construct that in accordance with the present embodiment is a rectangular region centered on the boundary crossing point 117 identified by the boundary crossing point identification module 352 at block 510. In the present embodiment, the model zone 150 is constructed by the model zone construction module 354 so as to be centered on the boundary crossing point 117 and so as to be a square region at least length L on a side, L being given by equation shown below (par. 54).  Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117. Furthermore, the perpendicular construction point 127 is preferably located on the path 105. In the example shown in FIG. 4, the perpendicular construction point 127 is a point on the path 105 that is farther along in the direction of travel from the boundary crossing point 117. Distance between the boundary crossing point 117 and the perpendicular construction point 127 is relatively unimportant, but the perpendicular construction point 127 employed by the model boundary construction module 356 is preferably such that a line connecting the boundary crossing point 117 and the perpendicular construction point 127 would be approximately parallel to the path 105 in the vicinity of the boundary crossing point 117 (par. 58).).  
Regarding claim 78, the combination of Wang et al. and Sverrisson disclose the method of claim 75 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between a centre point of the subzone and a centre point of the corresponding zone (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0058]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; The model zone 150 is a geometric construct that in accordance with the present embodiment is a rectangular region centered on the boundary crossing point 117 identified by the boundary crossing point identification module 352 at block 510. In the present embodiment, the model zone 150 is constructed by the model zone construction module 354 so as to be centered on the boundary crossing point 117 and so as to be a square region at least length L on a side, L being given by equation shown below (par. 54).  Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117. Furthermore, the perpendicular construction point 127 is preferably located on the path 105. In the example shown in FIG. 4, the perpendicular construction point 127 is a point on the path 105 that is farther along in the direction of travel from the boundary crossing point 117. Distance between the boundary crossing point 117 and the perpendicular construction point 127 is relatively unimportant, but the perpendicular construction point 127 employed by the model boundary construction module 356 is preferably such that a line connecting the boundary crossing point 117 and the perpendicular construction point 127 would be approximately parallel to the path 105 in the vicinity of the boundary crossing point 117 (par. 58).).  
Regarding claim 79, the combination of Wang et al. and Sverrisson disclose the method of claim 76 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of a number of adjacent subzones to a subzone (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0058]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; Another embodiment is a model zone/subzone data structure stored on a computer-readable medium. The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones. The model subzones associated with the model zones may be respective portions of the geometric figures at those model zones. A first trapezoidal model subzone among the model subzones may be bounded on three sides thereof by a perimeter of a first model zone of which it is a first portion and may be bounded on a fourth side thereof by a line segment that intersects a first border crossing point around which the first model zone was constructed and that is a common border shared with a second trapezoidal model subzone that is a second portion of the first model zone (par. 15).).  
Regarding claim 80, the combination of Wang et al. and Sverrisson disclose the method of claim 79 wherein obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash (Sverrisson US 20100033338 abstract; paragraph [0008]-[0020]; [0027]; [0048]-[0051]; [0054]; [0059]-[0065]; figures 1-5; The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones (par. 15). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55). In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125 (par. 59). According to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary. It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash.).  
Regarding claim 81, the combination of Wang et al. and Sverrisson disclose the method of claim 55 comprising, for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones (Sverrisson US 20100033338 abstract; paragraph [0008]-[00020]; [0027]; [0048]-[0051]; [0054]; [0059]-[0065]; figures 1-5; The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones (par. 15). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55). In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125 (par. 59). According to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary. It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash. Each of the zone/region have an unique coordinate.).  
Regarding claim 82, the combination of Wang et al. and Sverrisson disclose the method of claim 75 wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of adjacent subzones to a subzone having vehicle data corresponding to a location therein (Sverrisson US 20100033338 paragraph [0008]-[0020]; [0027]; [0051]; [0054]-[0055]; [0058]-[0064]; [0085]-[0088]; [0091]-[0093]; figures 1-5; Another embodiment is a model zone/subzone data structure stored on a computer-readable medium. The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones. The model subzones associated with the model zones may be respective portions of the geometric figures at those model zones. A first trapezoidal model subzone among the model subzones may be bounded on three sides thereof by a perimeter of a first model zone of which it is a first portion and may be bounded on a fourth side thereof by a line segment that intersects a first border crossing point around which the first model zone was constructed and that is a common border shared with a second trapezoidal model subzone that is a second portion of the first model zone (par. 15).)
Regarding claim 83, the combination of Wang et al. and Sverrisson disclose the method of claim 75 wherein obtaining spatial relationship data comprises obtaining the spatial relationship data indicative of a number of neighbours of a Geohash having vehicle data corresponding to a location therein (Sverrisson US 20100033338 abstract; paragraph [0008]-[0020]; [0027]; [0048]-[0051]; [0054]; [0059]-[0065]; figures 1-5; The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones (par. 15). Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below) (par. 55). In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125 (par. 59). According to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary. It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash.)
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20200073381 in view of Sverrisson US 20100033338 and further in view of OH et al. US 20180137759.
Regarding claim 58, the combination of Wang et al. and Sverrisson teach all the limitation in the claim 56.
The combination of Wang et al. and Sverrisson do not explicitly teach the method of claim 56 wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system.
OH et al. teach the method of claim 56 wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system (OH et al. US 20180137759 abstract; paragraph [0014]; [0038]-[0042]; [0065]-[0067]; figures 1-6; The geohash converter 112 converts the GPS coordinate of the first vehicle which is calculated by the GPS receiver 111 into geohash. The geohash is one method, or system, of latitude and longitude coordinate systems which represent strings by mapping the GPS coordinates in lattice zones, and can encode the GPS coordinate into the geohash or decode the geohash to the GPS coordinate. Also, the geohash represents two GPS coordinates as one code through 6 to 10-digit string, and controls the lattice size by changing the digit of code (par. 40).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art the geohash digit string is same as geospatial indexing system.)
It would have been obviously to one of ordinary skill in the art before the effective of the filing date of the claim invention to combine Wang et al. and Sverrisson with OH et al. by comprising the teaching of OH et al. into the method of Wang et al. and Sverrisson.  The motivation to combine these arts to provide a geohash converter from OH et al. reference into Wang et al. and Sverrisson reference for user can be easily identify GPS coordinates as the digit string via geohash converter.
Regarding claim 59, the combination of Wang et al., Sverrisson and OH et al. disclose the method of claim 58 wherein subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones according to a Geohash indexing system (OH et al. US 20180137759 abstract; paragraph [0014]; [0038]-[0042]; [0065]-[0067]; figures 1-6; The geohash converter 112 converts the GPS coordinate of the first vehicle which is calculated by the GPS receiver 111 into geohash. The geohash is one method, or system, of latitude and longitude coordinate systems which represent strings by mapping the GPS coordinates in lattice zones, and can encode the GPS coordinate into the geohash or decode the geohash to the GPS coordinate. Also, the geohash represents two GPS coordinates as one code through 6 to 10-digit string, and controls the lattice size by changing the digit of code (par. 40).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art the geohash digit string is same as geospatial indexing system.)
Claims 67, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20200073381 in view of Sverrisson US 20100033338 and further in view of Yamamoto US 20100161217.
Regarding claim 67, the combination of Wang et al. and Sverrisson teach all the limitation in the claim 66.
The combination of Wang et al. and Sverrisson do not explicitly teach the method of claim 66 wherein generating the subzone-related features are selected from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
Yamamoto teaches the method of claim 66 wherein generating the subzone-related features are selected from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park (Yamamoto US 20100161217 paragraph [0040]-[0045]; figures 1-6 and 11; The parking time information 65c is information for specifying the estimated parking time in the parking lot. For example, an average parking time can be set for each type of facility such as restaurants and shopping centers (e.g. one hour for restaurants, two hours for shopping centers, etc.). For a facility that has been used in the past, the parking time may be specified as the amount of time between turning the ignition off and turning it on again at the facility. The parking time is then set as the parking time information 65c that corresponds to the facility (par. 40).).  
It would have been obviously to one of ordinary skill in the art before the effective of the filing date of the claim invention to combine Wang et al. and Sverrisson with Yamamoto by comprising the teaching of Yamamoto into the method of Wang et al. and Sverrisson.  The motivation to combine these arts to provide a parking time information from Yamamoto reference into Wang et al. and Sverrisson reference for user can be easily identify different time for different facility.
Regarding claim 69, the combination of Wang et al., Sverrisson and Yamamoto disclose the method of claim 68 wherein generating the subzone-related features comprises generating the subzone-related features selected from the group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time (Yamamoto US 20100161217 paragraph [0040]-[0045]; figures 1-6 and 11; The parking time information 65c is information for specifying the estimated parking time in the parking lot. For example, an average parking time can be set for each type of facility such as restaurants and shopping centers (e.g. one hour for restaurants, two hours for shopping centers, etc.). For a facility that has been used in the past, the parking time may be specified as the amount of time between turning the ignition off and turning it on again at the facility. The parking time is then set as the parking time information 65c that corresponds to the facility (par. 40).).  
Regarding claim 71, the combination of Wang et al., Sverrisson and Yamamoto disclose the method of claim 70 wherein generating zone-related features comprises generating zone-related features from the portion of the subzone-related features and are selected from the group of: zone average time to park, zone maximum time to park, zone minimum time to park, zone maximum dwell time, zone minimum dwell time, zone median dwell time, zone average dwell time, zone minimum number of unique visits, (Yamamoto US 20100161217 paragraph [0040]-[0045]; figures 1-6 and 11; The parking time information 65c is information for specifying the estimated parking time in the parking lot. For example, an average parking time can be set for each type of facility such as restaurants and shopping centers (e.g. one hour for restaurants, two hours for shopping centers, etc.). For a facility that has been used in the past, the parking time may be specified as the amount of time between turning the ignition off and turning it on again at the facility. The parking time is then set as the parking time information 65c that corresponds to the facility (par. 40).).  
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20200073381 in view of Sverrisson US 20100033338 and further in view of Dann et al. US 20160364739.
Regarding claim 72, the combination of Wang et al. and Sverrisson teach all the limitation in the claim 70.
The combination of Wang et al. and Sverrisson do not explicitly teach the method of claim 70 wherein generating zone-related features comprises generating zone-related features from the third subset of vehicle data instances corresponding to a position within a zone and are selected from the group of: zone total number of visits and zone total number of unique visits.
Dann et al. teach the method of claim 70 wherein generating zone-related features comprises generating zone-related features from the third subset of vehicle (Dann et al. US 20160364739 abstract; paragraph [0003]; [0019]-[0021]; [0026]-[0032]; figures 1-6; At 106, locational data of vehicles (e.g., GPS data, transmitted by smart phones, wearable devices, vehicle navigation units, or other devices, that corresponds to locational points of a vehicle) may be evaluated to determine a count of vehicles that encounter the geofence zone. In an example, GPS coordinates of a vehicle may be compared to GPS coordinates defining the geofence zone to determine whether the vehicle encounters the geofence zone. In an example, a temporal constraint may be applied to the locational data of vehicles. For example, the car dealership may be interested in determining information about drivers that visit the car dealership between 2:00 pm and 4:00 pm on Mondays and Wednesdays, and thus the temporal constraint may filter the location data to information between 2:00 pm and 4:00 pm on Mondays and Wednesdays. In an example, the count of vehicles may correspond to an enter zone count (e.g., vehicles that entered the geofence zone between 2:00 pm and 4:00 pm) and/or an exit zone count (e.g., vehicles that exited the geofence zone between 2:00 pm and 4:00 pm) (par. 19).).  
It would have been obviously to one of ordinary skill in the art before the effective of the filing date of the claim invention to combine Wang et al. and Sverrisson with Dann et al. by comprising the teaching of Dann et al. into the method of Wang et al. and Sverrisson.  The motivation to combine these arts to provide a location data  Dann et al. reference into Wang et al. and Sverrisson reference for user can be easily identify area, region, geolocation or place had been visit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                         /KERRI L MCNALLY/Primary Examiner, Art Unit 2683